46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Rederick E. CUMMINGS, Appellant,v.Robert MALONE;  Harry Lloyd, Cpt.;  James Eberle, Defendants,Michael L. Plemmons;  Scott L. Lawson, Appellees, [UNPUBLISHED]Tony Lander;  Steve Lingo, Co.; George Adams;  David Corum;Gary Blank;  Phillip Vance;  Arthur W. Dearixon;  JamesBohannon; Richard Corser;  Lewis Foxworth; William L.Rutledge;  Louis Ferguson, Defendants.
No. 94-1288.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 16, 1994.Filed:  Jan. 13, 1995.

Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
PER CURIAM.


1
Rederick E. Cummings appeals from the final judgment entered in the District Court1 for the Western District of Missouri, denying his motion for a new trial in his 42 U.S.C. Sec. 1983 action.  For the reasons discussed below, we dismiss his appeal.


2
Cummings is proceeding in forma pauperis.  Because he has neither provided nor requested a trial transcript, we cannot review his claim that his motion for a new trial should have been granted on the ground that the verdict was against the weight of the evidence.  See Fed.  R. App.  P. 10(b);  Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).  We conclude Cummings's assertions on appeal with respect to the evidence presented at trial do not merit the preparation of a transcript at government expense.


3
Accordingly, the appeal is dismissed.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri